Fourth Court of Appeals
                                         San Antonio, Texas
                                                 April 10, 2019

                                             No. 04-19-00210-CV

                                             IN RE Justin HALL

                                      Original Mandamus Proceeding1

                                          ABATEMENT ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On April 8, 2019, relator filed a petition for writ of mandamus complaining of an order
signed by the Honorable Tom Rickhoff on March 29, 2018. However, Judge Rickhoff, the
respondent, is no longer the presiding judge of Bexar County Probate Court No. 2. When one
named in his official capacity as a party to an original proceeding no longer holds the office,
abatement is required to allow that party’s successor to “reconsider the original party’s decision.”
See TEX. R. APP. P. 7.2(b).

        Accordingly, we ORDER the substitution of Judge Veronica Vasquez as respondent in
this original proceeding, see TEX. R. APP. P. 7.2(a), and ABATE the case for 60 days from the
date of this order to allow Judge Vasquez to reconsider the original decision. During the period
of abatement, relator shall present to Judge Vasquez each issue made the subject of the pending
petition for writ of mandamus; obtain a ruling on each; and amend the petition and appendix in
this court accordingly.

        Relator is further ORDERED to file in this court either an amended petition and appendix
or the appropriate motion to dismiss this mandamus proceeding no later than 15 days following
Judge Vasquez’s ruling.




1
  This proceeding arises out of Cause No. 2013-PC-3848, styled In the Estate of Bill Hall, Jr., Deceased, pending in
the Probate Court No 2, Bexar County, Texas. The Honorable Tom Rickhoff signed the order at issue in this
proceeding.
It is so ORDERED on April 10, 2019.


                                             PER CURIAM



ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court